Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 5/4/20021. Applicant amended claims 1, 24, and 31, cancelled claim 4; claims 1 – 3, 6, 10 – 12, 14, 16, 18 -20, 22, 24 – 26, 31, 33 and 38 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 2/8/2021, 4/5/2021 and 5/4/2021 are acknowledged by the examiner.
The reference number (2008/0325220) cited in the information disclosure statement filed 2/8/2021 appears to be incorrect. The correct number appears to be 2008/0035220. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nikhil Pradhan on 5/26/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1: (Currently Amended) A fluid control valve comprising: 
a cover portion with a first inner surface; 

a diaphragm disposed between the cover portion and the body portion, the diaphragm including a flexible member disposed in the chamber and having a first position in which the flexible member is inverted to define a passageway to permit communication between the inlet and the outlet and a second position to prevent fluid communication between the inlet and the outlet, 
wherein an upper surface of the flexible member has a substantially smooth wall portion and, when the flexible member is inverted, an entirety of the upper surface contacts the inner surface of the cover portion, and wherein a lower surface of the flexible member and the elongated seat member have corresponding radius of curvatures such that the flexible member conforms to and seals against the elongated seat member when the flexible member is in the second position[[.]];
wherein a ratio of the radius of curvature of the lower surface of the flexible member to the radius of curvature of the upper surface of the flexible member is in a range of 1.05 to 1.15.

Claim 2: (Cancelled). 

Claim 24: (Currently Amended) A method of operating a fluid control valve having a cover portion with an inner surface, a body portion having an elongated seat member substantially aligned along a plane perpendicular to a flow axis of the fluid control valve, and a diaphragm having a flexible member that has an upper surface and a lower surface, the method comprising: 
inverting the flexible member to contact an entirety of the upper surface of the flexible member to the inner surface of the cover portion by removing fluid pressure from the upper surface of the flexible member, the inverted position of the flexible member permitting fluid communication between an inlet and an outlet of the fluid control valve; and 
applying pressure on the upper surface such that corresponding radius of curvatures of the lower surface and the elongated seat member form a seal[[.]];
wherein a ratio of the radius of curvature of the lower surface of the flexible member to the radius of curvature of the upper surface of the flexible member is in a range of 1.05 to 1.15.

Claim 31: (Currently Amended) A diaphragm for a fluid control valve, comprising: 
a lip member to be secured between a cover portion and a body portion of the fluid control valve; and 
a flexible member for controlling fluid communication in the fluid control valve, an upper surface of the flexible member having a substantially smooth wall portion that has a constant radius of curvature, the flexible member configured to move to an inverted position that defines a passageway in the fluid control valve to permit fluid communication between an inlet and an outlet of the fluid control valve, an upper surface of the flexible member has a substantially smooth wall portion and an entirety of the upper surface contacts the inner surface of the cover portion in the inverted position, 
wherein the diaphragm is configured such that tensioning the diaphragm in the inverted position biases the flexible member such that the flexible member moves from the inverted position to a non-inverted position when pressures on the upper surface and a lower surface of the flexible member are substantially equalized[[.]];
wherein a ratio of the radius of curvature of the lower surface of the flexible member to the radius of curvature of the upper surface of the flexible member is in a range of 1.05 to 1.15.

The above amendments are made to overcome prior art.

Allowable Subject Matter
Claims 1, 3, 6, 10 – 12, 14, 16, 18 -20, 22, 24 – 26, 31, 33 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 24 and 31, prior does not make obvious the claim limitation “an entirety of the upper surface contacts the inner surface of the cover portion…
wherein a ratio of the radius of curvature of the lower surface of the flexible member to the radius of curvature of the upper surface of the flexible member is in a range of 1.05 to 1.15.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753